Citation Nr: 0432001	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  00-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION
 
Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1981 to February 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which, 
in pertinent part, determined that the veteran had not 
submitted a well-grounded claim for service connection for 
hypertension and denied the claim.  In October 2001, the 
Board remanded the veteran's claim to the RO so that the 
veteran could be scheduled for a hearing before a Veterans 
Law Judge sitting at the RO.  

In April 2002, the veteran was afforded the requested hearing 
before a Veterans Law Judge sitting at the RO.  In December 
2002, the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In January 2003, the 
requested VHA opinion was incorporated into the record.  In 
January 2003, the veteran and his accredited representative 
at the time were provided with copies of the VHA opinion and 
informed of the veteran's right to submit additional evidence 
and/or argument.  In January 2003, the veteran's accredited 
representative at the time submitted additional evidence.  In 
February 2003, the Board denied service connection for 
hypertension.  

In March 2003, the veteran submitted a Motion for 
Reconsideration of the February 2003 Board decision.  In June 
2003, the Board denied the motion.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2004, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's 
February 2003 decision; and remanded the veteran's claim to 
the Board additional action consistent with the Joint Motion 
for Remand.  In September 2004, the veteran and his attorney 
were informed that the Veterans Law Judge who had conducted 
his April 2002 hearing was no longer employed by the Board 
and he therefore had the right to an additional hearing 
before a different Veterans Law Judge.  The veteran did not 
respond to the Board's notice.  The veteran is represented in 
this appeal by Daniel G. Krasnegor, Attorney.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The April 2004 Joint Motion for Remand directs that the 
veteran was to be afforded an adequate Veterans Claims 
Assistance Act of 2000 (VCAA) notice.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Readjudicate the veteran's 
entitlement to service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran must 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


